IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-94,022-03


                     EX PARTE ARTIE JOSEPH RILEY JR., Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. C-372-W012186-1087825-B IN THE 372ND DISTRICT COURT
                         FROM TARRANT COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of aggravated sexual assault of a child and sentenced to fifteen

years’ imprisonment. Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that his guilty plea was involuntary. Ex parte Morrow, 952 S.W.2d 530

(Tex. Crim. App. 1997); Strickland v. Washington, 466 U.S. 668 (1984). He says he is actually

innocent, but trial counsel coerced him to plead guilty despite a lack of evidence. The trial court

entered an order designating issues, which issues remain unresolved.

       The application is remanded to the trial court to complete its evidentiary investigation and

make findings of fact and conclusions of law resolving the disputed issues. The trial court shall also
                                                                                                       2

make findings regarding whether laches is applicable to the consideration of the habeas claims.

Carrio v. State, 992 S.W.2d 486 (Tex. Crim. App. 1999); Ex parte Perez, 398 S.W.3d 206 (Tex.

Crim. App. 2013).

        In developing the record, the trial court may use any means set out in Article 11.07, § 3(d).

If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If

Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or

retained, the trial court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant’s

plea was involuntary and whether laches is applicable to the claims. The trial court may make any

other findings and conclusions that it deems appropriate.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: OCTOBER 12, 2022
Do not publish